DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 12-15, 18, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0092891 (“Tanaka”) in view of US 2013/0146908 (“Lin”), US 2014/0347555 (“Hirakata”), and US 2016/0172619 (“Hwang”).	4
B.  Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Lin, Hirakata, and Hwang, as applied to claims 12 and 15, above, and further in view of US 2016/0087245 (“Park-245”).	11
C. Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Lin, Hirakata, and Hwang, as applied to claim 12 above, and further in view of US 2006/0118788 (“Park-788”).	13
IV. Response to Arguments	15
V. Pertinent Prior Art	15
Conclusion	16


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/20/2021 has been entered.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 12-15, 18, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0092891 (“Tanaka”) in view of US 2013/0146908 (“Lin”), US 2014/0347555 (“Hirakata”), and US 2016/0172619 (“Hwang”).
Claim 12 reads,
12. (Currently Amended) A lighting device including an array area and a pad area, the device comprising: 
[1] a substrate; 
[2] a plurality of auxiliary wiring pattern patterns on the substrate, the plurality of auxiliary wiring patterns spaced apart from each other; 
[3a] a first electrode on at least one of the plurality of auxiliary wiring patterns, and 
[3b] a top surface of the first electrode having a planar surface in the entire array area; 
[4] a passivation layer on at least one of the plurality of the auxiliary wiring patterns, the passivation layer including a plurality of portions spaced apart from each other; and 
[5] a light emission structure on the first electrode in the array area; 
[6] a second electrode disposed on the light emission structure; 
[7] a first electrode pad connected to the first electrode in the pad area; and 
[8] a second electrode pad connected to the second electrode in the pad area; 
wherein 
[9] a first electrode pad and a second electrode pad are of a same material as the auxiliary wiring pattern, 
[10] the first electrode covers a part of an upper surface of the first electrode pad, and 3Application No. 16/203,285 
[11]Reply to Office Action dated June 18, 2020 the second electrode is connected to the second electrode pad through a contact hole in the passivation layer on the second electrode pad,
wherein 
[12] each of the first electrode pad and the second electrode pad includes a first auxiliary wiring pattern and a second auxiliary wiring pattern, 
[13] the first auxiliary wiring pattern is on the substrate and 
the second auxiliary wiring pattern is on the first auxiliary wiring pattern.

Reference is made to Tanaka, Figs. 11-17 showing the cross-sections along lines A—A and B—B of Fig. 11 (Tanaka: ¶¶ 88, 101, 104).  With regard to claim 1, Tanaka discloses, 
12. (Original) A lighting device 100 including an array area [center in Fig. 11] and a pad area [along four sides of substrate 110], the device comprising:
[1] a substrate 110 [¶¶ 45, 89]; 
[2] a plurality of auxiliary wiring pattern 124 [¶¶ 57-58, 54, 89] on the substrate 110, the plurality of auxiliary wiring patterns 124 spaced apart from each other [Figs. 11, 13, 15, 17]; 
[3a] a first electrode 120 [¶ 89] on at least one of the plurality of auxiliary wiring patterns 124, and
[3b] … [not taught] …  
[4] a passivation layer 170 on at least one of the plurality of the auxiliary wiring patterns 124, the passivation layer 170 including a plurality of portions spaced apart from each other [Figs. 12-17]; and 
[5] a light emission structure 130 [¶¶ 46, 59] on the first electrode 120 in the array area;
[6] a second electrode 140 [¶¶ 48, 89] disposed on the light emission structure 130; 
[7] a first electrode pad 154 connected to the first electrode 120 in the pad area [Figs. 11, 12, 14, 16]; and 
[8] a second electrode pad 164 connected to the second electrode 140 in the pad area [Figs. 11, 13, 15, 17]; 
wherein 
[9] a first electrode pad 154 and a second electrode pad 164 are of a same material as the auxiliary wiring pattern 124 [as shown in Fig. 14; ¶ 57: “The auxiliary electrode 124 is formed using, for example, the same material and method as the second layers 154 and 164.”], 
[10] the first electrode 120 covers a part of an upper surface of the first electrode pad 154 [i.e. 152 is an extension of the first electrode 120 covering the first electrode pad 154, as shown in e.g. Fig. 14; ¶ 90], and 3Application No. 16/203,285 

wherein 
[12] each of the first electrode pad 154 and the second electrode pad 154 includes a first auxiliary wiring pattern 124 … , 
[13] the first auxiliary wiring pattern 124 is on the substrate 110 and 
[14] … [not taught].
This is all of the features of claim 11 disclosed in Tanaka.

With regard to feature [3b] of claim 12, 
[3b] a top surface of the first electrode having a planar surface in the entire array area;
Tanaka does not disclose the first electrode 120 having “a planar surface in the entire array area”, as required by feature [3b].
Lin, like Tanaka, teaches an lighting device including a light emitting layer 140 formed between a lower electrode 120 and an upper electrode 130, wherein the lower electrode 120 includes a plurality of auxiliary wiring patterns 150 beneath it (Lin: ¶¶ 27-28; Fig. 1).  Lin further teaches that the lower electrode 120 is planar throughout the array area AA, as shown in Fig. 1.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the first electrode 120 of Tanaka to have “a planar surface in the entire array area”, as taught in Lin, in order for form a planar surface on which to form the light emitting layer.  
Moreover, the Instant Application shows that the first electrode may be non-planar (Fig. 2) or planar (Figs. 3, 4) in the array area, thereby indicating that the planarity of the first electrode is not critical to the instant invention.

With regard to feature [11] of claim 12, 
[11]Reply to Office Action dated June 18, 2020 the second electrode 140 is connected to the second electrode pad 164 through a contact hole in the passivation layer on the second electrode pad
Although Tanaka discloses a passivation layer 170, Tanaka does not show “the second electrode 140 is connected to the second electrode pad 164 “through a contact hole in the passivation layer on the second electrode pad”.
Hirakata, like Tanaka, teaches an lighting device including a light emitting layer 1202 formed between a lower electrode 1201 and an upper electrode 1203, wherein the lower electrode 1201 includes an auxiliary wiring pattern 1206 beneath it (Hirakata: ¶¶ 81-82; Figs. 3, 4A, 4B).  Also like Tanaka, Hirakata teaches a passivation layer 1205 including a plurality of portions wherein at least one portion is formed directly over the auxiliary wiring pattern 1206 (id.).  Hirakata further teaches that that the second electrode 1203 is connected to a pad 1210 in the pad area in an opening in the passivation layer 1205 (id.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to extend the passivation layer 170 of Tanaka to cover the pad 160 and to form an opening in the passivation layer 170 through which the second electrode 140 connects to the pad 160.  The motivation, before the effective filing date of the claimed invention, would be to protect the pad 160 in Tanaka, while allowing electrical connection to the pad 160, as shown in Hirakata. 

With regard to features [12] and [14] of claim 12, and claims 12 and 22,
wherein 
[12] each of the first electrode pad and the second electrode pad … a second auxiliary wiring pattern, 
the second auxiliary wiring pattern is on the first auxiliary wiring pattern.
13. (Currently Amended) The lighting device of claim 12, 
[1a] wherein the plurality of auxiliary wiring patterns includes 
[1b] a first auxiliary wiring pattern and a second auxiliary wiring pattern. 
22. (Currently Amended) The lighting device of claim 12, wherein the first auxiliary wiring pattern has a cross-section of a taper shape having a width decreasing toward the second auxiliary wiring pattern.  
With regard to claims 13 and 22, Tanaka further discloses, 
13. (Currently Amended) The lighting device of claim 12, 
[1a] wherein the plurality of auxiliary wiring patterns 124 includes 
[1b] a first auxiliary wiring pattern 124 …, 
[1c] the first auxiliary wiring pattern 124 is on the substrate 110 and
[1d] … [not taught].
22. (Currently Amended) The lighting device of claim 12, wherein the first auxiliary wiring pattern 124 has a cross-section of a taper shape having a width decreasing … [from the substrate 110 upwardly].  
Although Tanaka shows that the auxiliary wiring patterns 124 have a tapered shape with a width decreasing from the substrate 110 upwardly, Tanaka does not teach that the auxiliary wiring patterns 124 are a stack of a second auxiliary pattern on a first auxiliary pattern, such as shown in the Instant Application, i.e. 120a/120b in Fig. 3, for example.
Hwang, like Tanaka, teaches a lighting device including an auxiliary electrode having tapered sidewalls and positioned below the first electrode of the light emitting device (Hwang: abstract, Figs. 3 and 8, inter alia, ¶ 29).  Hwang further teaches that the auxiliary wiring pattern has the features of claims 13 and 22, generally in Figs. 3 and 8, as follows:
13. (Currently Amended) The lighting device of claim 12, 
[1a] wherein the plurality of auxiliary wiring pattern [“auxiliary electrode”] includes 

[1c] the first auxiliary wiring pattern [“first layer”] is disposed on the substrate [“substrate”], 
[1d] the second auxiliary wiring pattern [“second layer”] is disposed on the first auxiliary wiring pattern [“first layer”].  
22. (Currently Amended) The lighting device of claim 12, wherein the first auxiliary wiring pattern [“first layer”] has a cross-section of a taper shape having a width decreasing toward the second auxiliary wiring pattern [“second layer”].  
Hwang further teaches that the first layer of the auxiliary wiring pattern is made from, e.g., Al, Ag, Al alloys, Ag alloys (Hwang: ¶ 39), and the second layer is made from a harder material, e.g., Mo (Hwang: ¶¶ 56, 59), and functions to prevent oxidation of the first layer material as well as to prevent hillock formation (Hwang: ¶¶ 54-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the auxiliary electrode patterns 124 of Tanaka from the first and second layers used in Hwang in order to form a tapered electrode having resistance to oxidation and hillock formation, as taught in Hwang.  Thus, Hwang may be seen as an improvement to Tanaka in this regard.  (See MPEP 2143.)
As quoted above, Tanaka states “The auxiliary electrode 124 is formed using, for example, the same material and method as the second layers 154 and 164” (Tanaka: ¶ 57).  As such, the modification of Tanaka to form the auxiliary wiring pattern 124 as in Hwang would result also in the first pad 154 and the second pad 164 having the bi-layered, tapered structure, as required by features [12] and [14] of claim 12. 
This is all of the features of claims 12, 13, and 22.



14. (Original) The lighting device of claim 12, at least one of the plurality of portions of the passivation layer 170 overlapping at least one of the plurality of auxiliary wiring patterns 124 [Figs. 13, 15, 17].  
15. (Original) The lighting device of claim 12, at least one of the plurality of portions of the passivation layer 170 being on the first electrode 120 and overlapping at least one of the plurality of auxiliary wiring patterns 124 and extending to a first surface of the first electrode 120 [Figs. 13, 15, 17].    
18. (Previously Presented) The lighting device of claim 14, wherein the second electrode 140 overlaps at least one of the plurality of portions of the passivation layer 170 and at least one of the plurality of auxiliary wiring patterns 124 [Figs. 13, 15, 17].  
Claim 25 reads,
25. (Previously Presented) The lighting device of claim 12, further comprising:
[1] an encapsulation layer disposed on the second electrode, 
[2] wherein a cross-section of the passivation layer has a taper shape having a width decreasing toward the second electrode.
With regard to feature [1] claim 25, Tanaka further discloses 
[1] an encapsulation layer 184 or 184/180 disposed on the second electrode 140 [¶¶ 101-103; Figs. 14-15], 
With regard to feature [2] of claim 25, Tanaka does not teach that the passivation layer 170 has “a taper shape having a width decreasing toward the second electrode 140”.
Hirakata further teaches that the passivation layer 1205 has “a taper shape having a width decreasing toward the second electrode 1203” (Hirakata: Figs. 4A, 4B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the passivation layer 170 to have “a taper shape having a width decreasing toward the second electrode 140” in order to eliminate vertical sidewalls and sharp corners in the passivation layer ,which are both easier to coat with the second electrode material and eliminate corners in the subsequently deposited second electrode, thereby 
In addition, it would be a matter of design choice to form the passivation layer 170 of Tanaka sloped as shown in Hirakata.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

B.  Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Lin, Hirakata, and Hwang, as applied to claims 12 and 15, above, and further in view of US 2016/0087245 (“Park-245”).
Claims 19 and 20 read,
19. (Previously Presented) The lighting device of claim 15, further comprising: 
[1] a buffer layer on the substrate, the buffer layer being between the substrate and the plurality of auxiliary wiring patterns 
[2] wherein the second electrode covers a second surface of the at least one of the plurality of portions of the passivation layer, and contacts the buffer layer.  
20. (Original) The lighting device of claim 19, wherein 
[1] the second surface of the at least one of the plurality of portions of the passivation layer includes a side surface transverse from a top surface of the passivation layer, 
[2] the top surface of the passivation layer including a planar surface.
The prior art of Tanaka in view of Lin, Hirakata, and Hwang, as explained above, discloses each of the features of claims 12 and 15. 
With regard to claims 19 and 20, Tanaka further discloses,
19. (Previously Presented) The lighting device of claim 15, further comprising: 
[1] … [not taught] …  
140 covers a second surface of the at least one of the plurality of portions of the passivation layer 170 [as shown in e.g. Fig. 15]…  
20. (Original) The lighting device of claim 19, wherein 
[1] the second surface of the at least one of the plurality of portions of the passivation layer 170 includes a side surface transverse from a top surface of the passivation layer 170 [as shown in e.g. Fig. 15], 
[2] the top surface of the passivation layer 170 including a planar surface [as shown in e.g. Fig. 15].
With regard to features [1] and [2] of claims 19, Tanaka does not teach a buffer layer between the substrate 110 and the auxiliary wiring patterns 124.
Park-245, Tanaka, teaches a lighting device (Park-245: title, abstract) including a substrate made of glass or resin (Park-245: ¶ 39; Tanaka: ¶ 45).  Park-245 teaches the benefit of including a buffer layer 107 covering the substrate 100 before the other lighting elements are formed, i.e. “[to] reduce or prevent infiltration of undesirable elements such as impurities or moisture and [to] planarize a surface of the first substrate 100” (Park-245: ¶ 40; Fig. 2).  
Inasmuch as each of Tanaka and Park-245 teach the same materials for the substrate, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a buffer layer directly on the entire substrate 110 in Tanaka in order to reduce or prevent infiltration of undesirable elements such as impurities or moisture and to planarize a surface of the substrate 110 on which the lighting elements are formed, as taught in Park-245.
So modified, feature [2] of claim 19, requiring contact between the buffer layer and the second electrode 140 of Tanaka, is met because Fig. 15 of Tanaka shows that the second electrode 140 would otherwise contact the substrate 110. 
This is all of the features of claims 19 and 20.

C. Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Lin, Hirakata, and Hwang, as applied to claim 12 above, and further in view of US 2006/0118788 (“Park-788”).
Claim 23 reads,
23. (Currently Amended) The lighting device of claim 12, 
[1] the first auxiliary wiring pattern and the second auxiliary wiring pattern are formed with different materials, and 
[2] the first auxiliary wiring pattern includes a metal material, and 
[3] the second auxiliary wiring pattern includes a transparent conductive oxide material.  
The prior art of Tanaka in view of Lin, Hirakata, and Hwang, as explained above, discloses each of the features of claim 12. 
As explained above, Tanaka does not disclose making the auxiliary wiring pattern 124 as a bi-layer of first and second stacked auxiliary wiring patterns, and therefore does not disclose the features of claim 23.  However, as also explained above, this feature is obvious in view of Hwang, Hwang teaching the bilayer of Mo on Al or Ag.  Further with regard to claim 23, Hwang teaches,
23. (Currently Amended) The lighting device of claim 12, 
[1] the first auxiliary wiring pattern [“first layer”; e.g. Al, Ag; ¶ 39] and the second auxiliary wiring pattern [“second layer”, e.g. Mo; ¶ 59] are formed with different materials,
[2] the first auxiliary wiring pattern may include a metal material [e.g. Al, Ag], and 
[3] the second auxiliary wiring pattern may include … [e.g. Mo].  
Thus Hwang does not teach that second layer is a “transparent conductive oxide material”, as required by feature [3].
Park-788, like Hwang, is drawn to forming electrodes on a substrate, which may be glass (Hwang: ¶¶ 68-70; Park-788: ¶ 111), for light emitting devices such as displays (Hwang: ¶ 71; 
Park-788 also uses, e.g. acetic acid, which is one of the acids used in the Instant Application to the same effect as in Park-788, i.e. etching the metal (e.g. Ag) simultaneously with the overlying transparent conductive oxide (Instant Specification at p. 15, lines 18-23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the top layer of the bilayer in Hwang (that is used in Tanaka) from ITO rather than from Mo because Park-788 teaches that using ITO an underlying metal layer allows both the ITO and the underlying metal layer to be etched with a single etchant step rather than two separate etchant steps as required if Mo were used instead, thereby leading to a good, tapered, etch profile (Park-788: supra).  As such, Park may be seen as an improvement to Hwang in this regard. 
So modified, the auxiliary electrode pattern of Hwang/Park-788 used as the auxiliary wiring pattern 124 in Tanaka includes the features of claim 23 of a TCO (e.g. ITO) on a metal (e.g. Ag). 
This is all of the features of claim 23.

IV. Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of prior art references does not teach the newly added features of claim 12 requiring the first electrode pad and the second electrode pad made from the first and second auxiliary wiring patterns (Remarks: pp. 6-9).  Examiner respectfully disagrees for the reasons indicated in the rejection.  As explained, Hwang shows that the use of a bi-layer auxiliary electrode --reading on the claimed first and second, stacked auxiliary wiring patterns-- is obvious, and Tanaka states “The auxiliary electrode 124 is formed using, for example, the same material and method as the second layers 154 and 164” (Tanaka: ¶ 57).  As such, the modification of Tanaka to form the auxiliary wiring pattern 124 as in Hwang would result also in the first pad 154 and the second pad 164 having the bi-layered, tapered structure, as required by features [12] and [14] of claim 12.  
As such, Applicant’s arguments are not found persuasive.

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0016075 (“Peng”) is cited for teaching the etching selectivity of crystalline versus amorphous ITO to weak acids such as oxalic acid, which results in a simplified method of patterning over the prior art (Peng: Figs. 1, 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814